Citation Nr: 9932751	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  95-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from September 1984 to 
September 1988 and from March 1990 to June 1994.  This appeal 
arises from a July 1994 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO), which denied the veteran's 
claim for entitlement to service connection for a sinus 
infection.  

In July 1997, the Board of Veterans' Appeals (Board) remanded 
the case to the RO for additional evidentiary development.  
The issues at the time of the remand also included 
entitlement to increased (compensable) ratings for headaches 
and asthma; however, after the veteran was assigned a 30 
percent rating each for headaches and asthma, he withdrew his 
appeal as to these issues.  The remaining issue for appellate 
consideration is service connection for a sinus disorder.  It 
is noted that following the remand, the Baltimore, Maryland 
RO is now handling the veteran's appeal.  


FINDINGS OF FACT

1.  The veteran's claim that he has a sinus disorder related 
to military service is accompanied by medical evidence to 
support that allegation.

2.  The claim for entitlement to service connection for a 
sinus disorder is plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a sinus disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a claimant for benefits under a law 
administered by the Secretary of the Department of Veteran 
Affairs shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); see also Carbino v. Gober, 10 Vet. App. 507 
(1997).  To sustain a well grounded claim, the claimant must 
provide evidence demonstrating that the claim is plausible; 
mere allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  A well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); see also Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Lathan v. 
Brown, 7 Vet. App. 359 (1995).

In this case, the veteran contends that he has a sinus 
disorder which is related to his military service.  The 
veteran's service medical records reference several 
complaints of runny nose and sinus congestion, particularly 
in 1993.  On an application for compensation received in 
January 1994 prior to his discharge from service, the veteran 
claimed chronic sinus infections that were treated with 
antibiotics and antihistamines.  Within a few months of 
discharge from service, the veteran complained on an October 
1994 VA examination of a 2 1/2 year history of nonseasonal 
sinusitis.  There were clinical findings of nasal congestion.  
The examiner stated that it was difficult to ascertain a 
diagnosis and that it was quite possible that the veteran had 
developed allergies.  Subsequent development undertaken by 
the RO to further clarify the diagnosis was inconclusive, 
although a VA examiner in June 1998 indicated that the 
veteran seemed to be suffering from mild allergies or 
vasomotor rhinitis.  The veteran has submitted evidence of a 
diagnosis concerning the claimed disorder, as well as medical 
evidence of a connection to service.  Consequently, the 
veteran has met the initial burden under 38 U.S.C.A. 
§ 5107(a) as the evidence submitted crosses the threshold of 
mere allegation.  Thus, the instant claim is plausible and 
therefore well grounded.


ORDER

The veteran's claim for entitlement to service connection for 
a sinus disorder is well grounded, and to this extent only, 
the claim is granted.  


REMAND

Because the claim for entitlement to service connection for a 
sinus disorder is well grounded, the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

In the July 1997 remand, the Board directed the RO to afford 
the veteran a special VA otolaryngologic examination to 
determine the current nature and etiology of any sinus 
disability present.  The remand specifically requested the VA 
examiner to render a diagnosis, based on the examination and 
service/postservice medical records, and an opinion for the 
record as to whether it is at least as likely as not that any 
current sinus disability was first manifested in service.  
The veteran was afforded an examination in June 1998.  The 
examiner indicated that the veteran seemed to be suffering 
from mild allergies or vasomotor rhinitis, yet the 
examination was normal.  The examiner did not provide an 
etiologic opinion because the veteran's claims folder was 
unavailable.  Subsequently, the examiner reviewed the claims 
folder in October 1998 and furnished an addendum to his 
previous report, wherein he cited to various sinus complaints 
in the veteran's service medical records.  However, the 
examiner did not reference any sinus complaints beyond 1991, 
whereas the record shows that the veteran had several such 
complaints in 1993.  It is not clear whether the veteran's 
service medical evidence was reviewed in its entirety.  
Moreover, the examiner offered no definitive diagnosis of a 
sinus disorder, if any, and appeared to reverse his June 1998 
opinion regarding the possible presence of mild allergies and 
vasomotor rhinitis.  The Board finds that the examiner has 
not been entirely responsive to the remand directives.  
Therefore, the case must be returned to the RO for the 
requested development.  

Finally, the Board recognizes that in Stegall v. West, 11 
Vet. App. 268 (1998), a precedential decision cited for 
guidance, it was concluded that a remand by the Board 
conferred on the claimant the right to compliance with the 
remand orders and that the Board erred when it failed to 
insure compliance with the dictates of an earlier Board 
remand.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for a sinus disorder 
since his June 1998 VA examination.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
relating to the veteran's sinus disorder 
since June 1998, which have not already 
been obtained.  All records obtained must 
be associated with the claims folder.

2.  Thereafter, the RO should forward the 
claims folder to the VA examiner who 
previously examined the veteran in June 
1998 for a sinus disorder and request 
that the examiner furnish for the record 
a diagnosis and opinion as to whether it 
is at least as likely as not that any 
current sinus disability was first 
manifested during military service.  In 
rendering the opinion, it is imperative 
that the examiner review the entire 
claims folder.  The factors upon which 
the medical opinion is based must be set 
forth in detail in the report of 
examination.  In the event that the 
previous examiner in June 1998 either is 
unavailable or believes that another 
examination is necessary to render the 
requested opinion, the veteran should be 
afforded another special examination to 
ascertain the nature and extent of any 
sinus disability present.  Testing 
necessary to this determination should be 
conducted.  The examiner should review 
the entire claims folder, secure a 
detailed history from the veteran, and 
render an opinion as to whether it is at 
least as likely as not that any current 
sinus disability was first manifested 
during military service.  The factors 
upon which the medical opinion is based 
must be set forth in detail in the report 
of examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim, and if the decision 
remains adverse to the veteran provide 
him and his representative with a 
supplemental statement of the case and 
the applicable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

